Exhibit 10.12

 

FIRST CAPITAL BANKERS, INC.

1996 Executive Stock Option Plan

 

1. PURPOSE. The purpose of the 1996 Executive Stock Option Plan (the “Plan”), is
to promote the interests of First Capital Bankers, Inc. (the “Company”), and its
subsidiaries, by affording an incentive to certain officers and key management
employees to remain in the employ of the Company and to use their best efforts
in its behalf; and further to aid the Company in attracting, maintaining, and
developing capable management personnel of a caliber required to insure the
Company’s continued success, by means of an offer to such persons of an
opportunity to acquire or increase their proprietary interest in the Company
through the granting of options to purchase the Company’s stock pursuant to the
terms of this Plan.

 

2. SHARES SUBJECT TO PLAN. (a) The shares to be delivered upon exercise of
options granted under the Plan shall be made available, at the discretion of the
Board of Directors, from the authorized unissued shares of the Company’s Common
Stock $1.00 par value (the “Common Stock”) or from shares of Common Stock
reacquired by the Company, including shares purchased in the open market.

 

(b) Subject to adjustments made pursuant to provisions of Section 12, the
aggregate number of shares which may be issued upon exercise of all options
which may be granted under the Plan shall not exceed 47,260 shares of the Common
Stock of the Company.

 

(c) In the event that any option granted under the Plan expires or terminates
for any reason whatsoever without having been exercised in full, the shares
subject to, but not delivered under, such option shall become available for
other options to the same employee or other employees without decreasing the
aggregate number of shares which may be granted under the Plan; or shall be
available for any lawful corporate purpose.

 

(d) More than one option may be granted to an optionee pursuant to this Plan.

 

3. OPTION AGREEMENTS. (a) Each option under the Plan shall be evidenced by an
option agreement, which shall be signed by an officer of the Company and by the
employee and which shall contain such provisions as may be approved by the
Committee (as defined in Section 4).

 

(b) The option agreements shall constitute binding contracts between the Company
and the optionee and every optionee, upon acceptance of such option agreement,
shall be bound by the terms and restrictions of this Plan and of the option
agreement.

 

(c) The terms of the option agreement shall be in accordance with this Plan, but
may include additional provisions and restrictions, provided that the same are
not inconsistent with the Plan.

 

-1-



--------------------------------------------------------------------------------

4. ADMINISTRATION. The Board of Directors shall appoint an option committee
(hereinafter called the “Committee”), to administer the Plan, which Committee
shall consist of not less than three nor more than five members of the Board, to
serve at the pleasure of the Board. The Committee shall have full power and
authority to construe, interpret, and administer the Plan and may from time to
time adopt such rules and regulations for carrying out this Plan as it may deem
proper and in the best interests of the Company. Subject to the terms,
provisions, and conditions of the Plan, the Committee shall have exclusive
jurisdiction (i) to select the key employees to whom options shall be granted,
(ii) to determine the number of shares subject to each option, (iii) to
determine the time or times when options will be granted, (iv) to determine the
option price of the shares subject to each option, (v) to determine the time
when each option may be exercised, (vi) to determine whether the option granted
shall be an “incentive stock option” within the meaning of the Internal Revenue
Code or an option which is not an incentive stock option (“nonqualified
option”), (vii) to fix such other provisions of the option agreement as the
Committee may deem necessary or desirable consistent with the terms of this
Plan, and (viii) to determine all other questions relating to the administration
of the Plan. The interpretation of any provisions of this Plan by the Committee
shall be final, conclusive, and binding upon all persons and the Board of
Directors shall place into effect the determinations of the Committee.

 

5. ELIGIBILITY. Key employees of the Company and any of its subsidiaries,
including officers and directors who are salaried employees shall be eligible to
receive options. The fact that an employee has been granted an option under this
Plan shall not in any way affect or qualify the right of the employer to
terminate his employment at any time. Nothing contained in this Plan shall be
construed to limit the right of the Company to grant options otherwise than
under the Plan for any proper and lawful corporate purpose, including but not
limited to options granted to key employees. Key employees to whom options may
be granted under the Plan will be those selected by the Committee from time to
time who, in the sole discretion of the Committee, have contributed in the past
or who may be expected to contribute materially in the future to the successful
performance of the Company.

 

6. OPTION PRICE. The price at which shares of stock may be purchased under an
option granted pursuant to this Plan shall be determined by the Committee but
shall not be less than 100 percent of fair market value of such shares on the
date that the option is granted, such fair market value to be determined by, and
in accordance with procedures to be established by, the Committee. However,
under no circumstances shall the fair market value as determined by the
Committee be less than the book value of the Company’s Common Stock as reflected
in the Company’s most recent financial statements, prepared by the certified
public accountant who is then servicing the Company’s account, which are
prepared in accordance with generally accepted accounting principles. For all
purposes of this Plan, the fair market value of shares subject to option shall
be deemed conclusive, upon the determination of the Committee made in good
faith. The option price will be subject to adjustments in accordance with
provisions of Section 10 herein.

 

-2-



--------------------------------------------------------------------------------

7. EXERCISE OF OPTIONS. (a) Subject to the provisions of the Plan with respect
to termination of employment under Section 9 herein, the period during which
each option may be exercised shall be fixed by the Committee at the time such
option is granted, but such period shall expire not later than ten years from
the date the option is granted.

 

(b) Each incentive stock option granted under the Plan may be exercised, except
as provided in Section 9, only during the continuance of the optionee’s
employment with the Company or one of its subsidiaries. Subject to the foregoing
limitations and the terms and conditions of the option agreement, each option
shall be exercisable in whole or in part in installments at such time or times
as the Committee may prescribe and specify in the applicable option agreement.

 

(c) No shares shall be delivered pursuant to any exercise of an option until the
requirements of such laws and regulations as may be deemed by the Committee to
be applicable to them are satisfied and until payment in full in cash (or other
acceptable consideration as set forth in the option agreement) of the option
price for them is received by the Company. No optionee, or the legal
representative, legatee, or distributee of an optionee, shall be deemed to be a
holder of any shares subject to any option unless and until the certificate or
certificates for them have been issued.

 

8. TEN-PERCENT OWNERS. Notwithstanding the provisions of paragraphs 6 and 7,
above, the following terms and conditions shall apply to any incentive stock
options granted hereunder to a “10-percent owner.” For this purpose, a
“10-percent owner” shall mean an optionee who, at the time the option is
granted, owns stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company or of any subsidiary thereof. With
respect to a 10-percent owner:

 

(a) the price at which shares of stock may be purchased under an incentive stock
option granted pursuant to this Plan shall be not less than 110 percent of the
fair market value thereof, said fair market value being determined in the manner
described at paragraph 6, above; and

 

(b) the period during which any such incentive stock option may be exercised, to
be fixed by the Committee in the manner described at paragraph 7, above, shall
expire not later than five years from the date the option is granted.

 

9. ANNUAL LIMIT ON GRANT AND EXERCISE OF INCENTIVE STOCK OPTIONS. No employee
eligible to participate herein shall be granted incentive stock options to
purchase shares, which said incentive options are exercisable during any one
calendar year, to the extent that the fair market value of such shares
(determined at the time that the options are granted) exceeds $100,000. No
employee shall be given the opportunity to exercise incentive stock options
granted hereunder with respect to shares valued in excess of $100,000 in any
calendar year, except and to the extent that the options shall have accumulated
over a period in excess of one year.

 

-3-



--------------------------------------------------------------------------------

10. OTHER TERMS AND CONDITIONS. Options granted hereunder may contain such other
and additional terms, not inconsistent with the terms of this Plan, which are
deemed necessary or desirable by the Committee, which such terms, together with
the terms of this Plan, constitute such option as an “Incentive Stock Option”
within the meaning of Section 422 of the 1986 Internal Revenue Code and lawful
regulations thereunder.

 

11. TRANSFERABILITY OF OPTIONS. An option granted under the Plan may not be
transferred except by will or the laws of descent or distribution, and during
the lifetime of the employee to whom granted, may be exercised only by such
employee.

 

12. CAPITAL ADJUSTMENTS AFFECTING STOCK. In the event of a capital adjustment
resulting from a stock dividend, stock split, reorganization, merger,
consolidation, or a combination or exchange of shares, the number of shares of
stock subject to this Plan and the number of shares under option shall be
adjusted consistent with such capital adjustment. The price of any share under
option shall be adjusted so that there will be no change in the aggregate
purchase price payable under exercise of any such option. The granting of an
option pursuant to this Plan shall not affect in any way the right or power of
the Company to make adjustments, reorganizations, reclassifications, or changes
of its capital or business structure or to merge, consolidate, dissolve,
liquidate, or sell or transfer all or any part of its business or assets.

 

13. AMENDMENTS, SUSPENSION, OR TERMINATION. The Board of Directors of the
Company shall have the right, at any time, to amend, suspend or terminate the
Plan in any respect which it may deem to be in the best interests of the
Company, provided, however, no amendments shall be made in the Plan without the
approval of the stockholders of the Company which:

 

(a) Increase the total number of shares for which options may be granted under
this Plan for all key employees or for any one of them except as provided in
Section 10;

 

(b) Change the minimum purchase price for the optioned shares, except as
provided in Section 10;

 

(c) Affect outstanding options or any unexercised rights thereunder, except as
provided in Section 7;

 

(d) Extend the option period provided in Section 7 or make an option exercisable
earlier than as specified in Section 7;

 

(e) Extend the termination date of the Plan.

 

14. EFFECTIVE DATE, TERM, AND APPROVAL. Subject to the approval of the
stockholders of the Company, the Plan shall take effect on June 20, 1996. This
Plan will terminate on June 19, 2006 and no options may be granted under the
Plan after that date, unless an earlier termination date after which no options
may be granted under the Plan is fixed by

 

-4-



--------------------------------------------------------------------------------

action of the Board of Directors, but any option granted prior thereto may be
exercised in accordance with its terms. The Plan and all options granted
pursuant to it are subject to all laws, approvals, requirements and regulations
of any governmental authority which may be applicable thereto and,
notwithstanding any provisions of the Plan or option agreement, the holder of an
option shall not be entitled to exercise his option nor shall the Company be
obligated to issue any shares to the holder if such exercise or issuance shall
constitute a violation by the holder or the Company of any provisions of any
such approval requirements, law or regulation.

 

-5-